 Case 6:19-cv-06059-SOH Document 18             Filed 07/30/21 Page 1 of 1 PageID #: 81




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               HOT SPRINGS DIVISION

FRANKLIN SEARS                                                                   PLAINTIFF

v.                                  Case No. 6:19-cv-6059

CITY OF HOT SPRINGS, ARKANSAS
and HOT SPRINGS POLICE DEPARTMENT                                            DEFENDANTS

                                          ORDER

       Before the Court is Plaintiff’s Motion to Dismiss his action against Defendants with

Prejudice. ECF No. 16. Defendants filed a response in support. ECF No. 17. Upon consideration,

the Court finds that the motion should be and hereby is GRANTED. Pursuant to Federal Rule of

Procedure 41(a)(2), Plaintiff’s Complaint against Defendants is DISMISSED WITH

PREJUDICE.

       IT IS SO ORDERED, this 30th day of July, 2021.

                                                         /s/ Susan O. Hickey
                                                         Susan O. Hickey
                                                         Chief United States District Judge
